Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kelly McKinney on 02/03/2022.
The application has been amended as follows: 
Claim 9: A method of running a riser system, the method comprising: 
--providing a top drive system;--
--below the top drive system,-- interfacing a riser running tool with a top end of a first riser joint, the interfacing including forming a seal between a liquid filling and testing system and a first auxiliary tube on the first riser joint; 
lowering a bottom end of the first riser joint towards a top end of a second riser joint being held stationary at a drill floor; 
connecting the bottom end of the first riser joint to the top end of the second riser joint; 
releasing the top end of the second riser joint at the drill floor and running the first and second riser joints downwards; and 
while running the first and second riser joints, filling the first auxiliary tube with liquid via the liquid filling and testing system.
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the provision of a top drive system operating in conjunction with the liquid filling system was found to be novel over the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679